68 F.3d 463
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Terry WAITS, Plaintiff-Appellant,v.Larry O. CRAPPS, Correctional Officer;  Paul A. Beatty, Jr.,Correctional Officer;  Colie F. Slice, Jr.,Maintenance Supervisor;  Laurie F.Bessinger, Warden, Defendants-Appellees,andParker EVATT, Commissioner, Defendant.
No. 95-6514.
United States Court of Appeals, Fourth Circuit.
Submitted:  September 12, 1995.Decided:  October 17, 1995.

Terry Waits, Appellant Pro Se.  Isaac McDuffie Stone, III, Lewis, Reeves & Stone, Columbia, SC, for Appellees.
Before HAMILTON, MICHAEL, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Waits v. Crapps, No. CA-92-3483-6-20AK (D.S.C. March 16, 1995).  We deny Appellant's motions for a remand of the case and recusal of the district court judge.  We also deny the pending motions for appointment of counsel and oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED